Citation Nr: 1110667	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-49 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for arteriosclerotic heart disease with a history of coronary artery bypass surgery.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

Prior to receipt of the current claim, the RO had denied service connection for arteriosclerotic heart disease on multiple occasions, most recently in August 2007.    Ordinarily, a final RO rating decision may not be reconsidered on the merits unless it is shown that the previous rating decision had clear and unmistakable error (CUE) or unless new and material evidence is received to reopen the claim.  38 U.S.C.A. § 7105(c) (West 2002).  However, when a provision of law or regulation creates a new basis of entitlement to benefits, an applicant's claim of entitlement under such law or regulation should be considered de novo, or as a "new" claim, even though it is based on essentially the same facts as those in a previously adjudicated claim. Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 1994), aff'g 4 Vet. App. 283, 288-89 (1993).  As such, the issue is appropriately characterized as noted on the title page of this decision.
  

FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era and thus in-service exposure to herbicides is conceded.

2.  The Veteran has been diagnosed as having arteriosclerotic heart disease that is presumed to be a result of in-service exposure to herbicides.



CONCLUSION OF LAW

Arteriosclerotic heart disease is presumed to be due to the Veteran's conceded in-service exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 (Aug. 31, 2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for service connection for arteriosclerotic heart disease.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In general, direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

During the pendency of the Veteran's appeal, effective August 31, 2010, the Secretary of the VA amended the VA's regulatory provisions to add ischemic heart disease (including coronary artery disease) to the list of disease associated with exposure to certain herbicide agents.  75 Fed. Reg. 53,202 (Aug. 31, 2010) (codified at 38 C.F.R. § 3.309(e)).  The Board acknowledges that the Veteran has never asserted that his coronary artery disease is directly due to herbicide exposure incurred during service.  However, in view of the pro-claimant, paternalistic nature of the VA benefits system, the Board finds that, as of the date of the liberalizing amendment, the Veteran's pending claim to reopen became a "new" claim under the amended regulation.  Spencer, 4 Vet. App. at 288-89.  Prior to the date of the liberalizing amendment, de novo review of the previously denied claim to benefits is not permissible.  Spencer, 17 F.3d at 373.  

On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish presumptions of service connection, based upon exposure to herbicides within the Republic of Vietnam during the Vietnam era, for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemia.  As required by 38 U.S.C. §1116, the Department of Veterans Affairs (VA) issued regulations through notice and comment rule-making procedures to establish the new presumptions of service connection for those diseases.  On November 20, 2009, the Secretary of Veterans Affairs directed the Board to stay action on all claims for service connection that cannot be granted under current law but that potentially may be granted based on the planned new presumptions of service connection for ischemic heart disease, Parkinson's disease, and B cell leukemias based upon exposure to herbicides used in the Republic of Vietnam during the Vietnam era.  

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemia, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The Board notes that in this case the Veteran's personnel records reflect that he served in the Republic of Vietnam, and medical records reflect that the Veteran has been diagnosed with coronary artery disease, which is considered an ischemic heart disease. See September 2006 VA Examination report.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  The implementation of this rule was subject to the provisions of the Congressional Review Act (CRA), which provided for a sixty day waiting period prior to implementation.

On October 29, 2010, the Secretary issued a memorandum lifting the stay of appeals affected by the new herbicide-related presumptions.  The memorandum notes that the CRA waiting period for the regulation expired on October 30, 2010, and accordingly, the stay of the adjudication of the affected claims was lifted effective October 30, 2010.  

VA has interpreted ischemic heart disease to encompass any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  This includes coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  75 Fed. Reg. 53,202 (Aug. 31, 2010).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Since VA has amended section 3.309(e) to include ischemic heart disease as one of the disorders for which a presumption based on herbicide exposure is warranted, the Board therefore finds that the Veteran is entitled to service connection for coronary artery disease on the presumptive basis of herbicide exposure.

In this regard, the Board notes that the Veteran's service personnel records indicate that he served in the Republic of Vietnam from September 1967 to September 1968.  Thus, exposure to herbicides is presumed.

The Veteran was diagnosed with arteriosclerotic heart disease, status post myocardial infarction, angioplasty multiple times and a single vessel bypass surgery with residual chest pain in the context of a November 2001 VA examination.  The Board additionally notes that a June 2007 VA examination diagnosed atherosclerotic heart disease, which had first been assessed in 1995.  

In sum, the competent and probative evidence of record establishes that the Veteran was exposed to an herbicide agent during the applicable presumptive period and he has been diagnosed with a disease that has been determined by the Secretary to be associated with exposure to an herbicide agent.  Moreover, there is no evidence affirmatively showing that he was not exposed to an herbicide agent.

For the foregoing reasons, service connection is granted for heart disease under the newly amended regulation.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 3.309(e).


ORDER

Entitlement to service connection for heart disease is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


